Case 1:19-cr-00374-DAB Document 13 Filed 06/26/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA : PROTECTIVE ORDER
—-v.-
19 Cr. 374 {DAB)

MICHARL AVENATTI,

Defendant.

WHEREAS, the United States of America seeks to provide
certain evidence pursuant to Rule 16 of the Federal Rules of
Criminal Procedure; Title 18, United States Code, Section 3500;
Brady v. Maryland; and/or United States v. Giglio; and

WHEREAS, some material that the Government seeks to
provide (i) contains sensitive information that affects the
privacy and confidentiality of specific individuals, including
personally identifiable information, law enforcement sensitive
information (including references to potential subjects or
targets of investigation), and personal communications between
the defendant and individuals not named as defendants in this
criminal action; {(i1) could jeopardize or impede, if prematurely
disclosed, the Government’s ongoing criminal investigations of
additional uncharged individuals; and (iii) is not authorized to
be disclosed to the public or disclosed beyond that which is
necessary for the defense of this action; and

WHEREAS, the Government is willing, under the

 
Case 1:19-cr-00374-DAB Document 13 Filed 06/26/19 Page 2 of 8

conditions set forth below, to produce such materials;

IT IS HEREBY agreed, by and between the United States
of America, Geoffrey S. Berman, United States Attorney, by
Matthew Podolsky and Robert B. Sobeiman, Assistant United States
Attorneys, of counsel, and defendant MICHAEL AVENATTI and
undersigned counsel for MICHAEL AVENATTI, that:

1. Any material reflecting (i) sensitive
identification information (including, but not limited toa,
names, telephone numbers, addresses, email addresses, dates of
birth, Social Security numbers, bank account information, credit
card information, other sensitive financial information, and
driver’s license information) or (11) that the government
designates or has previously designated, as “Confidential
Information” (which may include but is not limited to
(a) material the disclosure of which the Government in good
faith believes could jeopardize any ongoing criminal
investigation or otherwise prejudice the due administration of
Justice or otherwise interfere with a fair trial, and (b) video
recordings, photographs, audio recordings, text and electronic
messages, and judicially authorized search warrants) is deemed
“Confidential Information” and shall be so identified by the
Government.

2. Confidential Information disclosed to the

defendant or to his counsel during the course of proceedings in

 
Case 1:19-cr-00374-DAB Document 13 Filed 06/26/19 Page 3 of 8

this action:

{a} Shall be used by the defendant and his
counsel only for purposes of preparing for and conducting pre-
trial proceedings, trial, and/or any appeal of this action;

(eb) Shall be maintained in a safe and secure
manner solely by the defendant and his counsel, and the
Confidential Information and the contents thereof shall not be
disclosed or otherwise shared in any form by the defendant or
his counsel except as set forth in paragraph 2{(c), below;

(c) May be disclosed by the defendant or his
counsel only to the following persons (hereinafter “Designated
Persons”):

(i) investigative, secretarial, clerical,
and paralegal student personnel, or any interpreter or
translator, employed full-time or part-time by the defendant's
counsel ;

{ii) independent expert witnesses,
investigators, or advisors retained by the defendant’s counsel
in connection with this action;

{iii) potential witnesses, but only insofar
as defense counsel may show the Confidential Information to
potential witnesses without these individuals retaining copies
of the Confidential Information; and

(iv) such other persons as hereafter may be

 
Case 1:19-cr-00374-DAB Document 13 Filed 06/26/19 Page 4 of 8

authorized by the Court upon motion by the defendant; and

(ad) All documents subject to this Protective
Order must be destroyed or returned to the Government's
attorneys at such time as they are not needed in this action, at
the end of the criminal proceedings (including any appeal and
related applications for habeas corpus or any other collateral
relief), or woon Order of the Court, whichever occurs first.

3. The defendant and his counsel shall provide a
copy of this Order to Designated Persons to whom they disclose
Confidential Information pursuant to paragraph 2{c). Prior to
disclosure of Confidential Information to Designated Persons,
pursuant to paragraph 2(c), any such Designated Person shall
agree to be subject to the terms of this Order by signing a copy
hereof and providing such copy to the individual defendant's
counsel, who shall retain such copy.

4, No party shall disclose Confidential Information
to members of the media, nor shall any party post any
Confidential Information on any Internet or network site (such
as Facebook, Twitter, Instagram, and other social networking and
media sites and applications) to which persons other than the
parties in this criminal action or Designated Persons have
access. The defendant and his counsel may not use, disclose, or
disseminate Confidential Information, or any information taken

from the Confidential Information, for any purpose other than in

 
Case 1:19-cr-00374-DAB Document 13 Filed 06/26/19 Page 5 of 8

connection with the defense of this criminal action.

5. The provisions of this Order shall not be
construed as preventing defense counsel in this case and in the
case of United States v. Michaei Avenatti, 19 Cr. 373 (PGG),
from sharing Confidential Information with each other.

6. The provisions below apply to the public filing
of Confidential Information,

a. Except as set forth in sub-paragraph 6(b},
below, the provisions of this Protective Order shall not be
construed as preventing the disclosure of any information in any
motion, hearing, trial, or sentencing proceeding held in this
criminal action or to any judge or magistrate of this Court for
purposes of this criminal action, provided that personally
identifiable information or other sensitive information is
redacted, prior to any public filing, as required by the rules
governing publicly-filed documents in this district.

b. In order to prevent the public disclosure of
Confidential Information in circumstances in which the reasons
for non-disclosure of such information overcome the presumption
of public access to judicial documents, the defendant shall,
three business days prior to the due date of all substantive
motion papers and other substantive requests for relief, provide
to the Government copies of an exhibits containing Confidential

Information that the defendant intends to file. The Government

 
Case 1:19-cr-00374-DAB Document 13 Filed 06/26/19 Page 6 of 8

shall have one business day from receipt of the defendant’s
exhibits within which to propose any redactions of such
Confidential Information in any proposed exhibit to such papers
or requests. For each proposed redaction, the Government shall
explain why the proposed redaction overcomes the presumption of
public access to judicial documents. The defense shall have two
business days from receipt of any proposed redactions within
which to consider and, if necessary, oppose those redactions.
If agreement is reached that the proposed redactions are
appropriate, the redacted exhibits shall be filed with the
defendant’s motion or other papers. If agreement cannot be
reached concerning the proposed redactions, the defendant shail
file his motion or other papers without exhibits, and the
dispute shall be submitted to the Court for resolution before
the exhibits in question are filed. This sub-paragraph applies
only to exhibits and not to any information included ina
memorandum of law, letter, or other request for relief. No
memorandum of law in support of a motion, letter, or other
request for relief need be redacted pursuant to this sub-
paragraph, even if it quotes, cites, or otherwise references
Confidential Information, provided that such quote, cite or
other reference is included in good faith in support of the
relief requested. If a motion, letter, or other request for

relief does not attach any exhibit containing Confidential

 
Case 1:19-cr-00374-DAB Document 13 Filed 06/26/19 Page 7 of 8

Information, this sub-paragraph does not apply. This sub-
paragraph does not apply to any exhibit that is obtained by a
defendant independently of the Government’s production, even if
it is also contained in the Government’s production. Eight
weeks before any trial in this action, this sub-paragraph will
cease to apply.

7. Any disputes regarding (1) the classification of
Material as Confidential Information or (ii) any required
redaction, which cannot be resolved among the relevant parties,
should be brought to the Court for a ruling before any
disclosure not specifically permitted by this Protective Order

is made by any party.

Dated: New York, New York
June 2h, 2019

sO ORDERED:

DD beh Q. Balt

THE HONORABLE DEBORAH A, BATTS
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
Case 1:19-cr-00374-DAB Document 13 Filed 06/26/19 Page 8 of 8

Consent to Entry of Protective Order

I, Michael Avenatti, have read and reviewed the proposed
Protective Order in the case of United States v. Avenatti,
19 Cr. 374 (DAB), and £ consent to the entry of the Order,

4

 

Michae Avenatti

I, Dean Steward, Esq., have read and reviewed the proposed
Protective Order in the case of United States v. Avenatti, 19
Cr. 374 (DAB), and I consent to the entry of the Order on behalf
of my client, Michael Avenatti.

tapi a ME Ee nm

 

Dean Steward, Esq. 77

Attorney for Michael Avenatti

 
